Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Delaney, J.), rendered March 30, 1983, convicting him of grand larceny in the third degree, criminal trespass in the third degree, and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence of the defendant’s guilt was overwhelming. Furthermore, the court did not err in its Sandoval ruling (see, People v Rahman, 62 AD2d 968, affd 46 NY2d 882). Thompson, J. P., Weinstein, Rubin and Spatt, JJ., concur.